DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welker et al. (DE 102011110006A1; “Welker”) in view of Menjak et al. (P.G. Publication No. 2003/0209381 A1; “Menjak”).
	


Welker discloses:
Regarding claim 1:
A steering column assembly (depicted in FIG. 1), comprising:
 a steering column (40), the steering column extending between a first end (at reference number 45 in FIG. 1) and a second end (at reference number 45 in FIG. 3A) and having a hand wheel (42) location on the first end (FIG. 1 depicts the steering wheel 42 is located at the first end at 45 in) and a rotation output on the second end (the output end of “steering shaft 45” is at reference number 45 in FIG. 3A; and 
a rake bracket assembly (60, 120) spaced apart from the rotation output and towards the hand wheel location (FIG. 3A depicts space between the left-most end i.e. output end of the steering shaft 45 and the bracket assembly 60, 120), wherein the rake bracket assembly defines a pivot axis (160; FIG. 3A-3B) from which the steering column can tilt (FIG. 3A-3B depict a tilting motion of the steering column 40 about pivot 164; see ¶ [0030]), wherein the first end and the second end of the steering column both pivot as the steering column is adjusted about the pivot axis (FIG. 3A-3B depicts both ends being displaced from the longitudinal axis 46 upon tilting about pivot axis 164).
However, Welker does not expressly disclose that the steering column is configured for a steer-by-wire application.
Menjak teaches a steering column (¶ [0002], “steering column”) configured for a steer-by-wire application (¶ [0003], “steer-by-wire”) as a common steering system for a vehicle (¶ [0003], “These mechanical steering systems are being replaced and/or supplemented by electrically driven steering systems, commonly referred to as "steer-by-wire" systems.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Welker such that the steering column is configured for a steer-by-wire application, as taught by Menjak, as it is a common steering system for a vehicle.
Regarding claim 2, Welker discloses all the limitations of claim 1, above, further including that  the steering column extends along a length between the first end and the second end (the length defined between the left and right terminal ends of the column as seen in FIG. 3A-3B) and the rake bracket assembly is spaced from the rotation output (FIG. 3A-3B depicts the left terminal end of the rake bracket 120, 60 being spaced in the rightward direction away from the rotation output at reference number 45).  However, Welker does not expressly disclose that the rake bracket assembly is spaced from the rotation output by at least 20% of the length.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Welker such that the rake bracket assembly is spaced from the rotation output by at least 20% of the length as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the rotor of the claimed invention performs any differently than that of the prior art device.  At best, paragraph [0025] in the original disclosure suggests that spacing the pivot axis with 20% length segments (of the column) left on either side may be required based on packaging factors.  However, nowhere does it explain how the claimed invention would perform any differently than that of Welker as it pertains to the spacing of the rake bracket 60, 120 from the rotation output. Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the Prior art device, this limitation does not amount to a patentable difference.
Regarding claim 3, Welker teaches the steering column assembly of claim 2, wherein the rake bracket assembly is located on a central portion of the steering column (the bracket 60, 120 is located on a middle portion between the terminal ends of the steering column i.e. central portion of the steering column ).  However, Welker does not expressly disclose  the central portion comprising 20% of the length.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Welker such that the central portion comprising 20% of the length as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the rotor of the claimed invention performs any differently than that of the prior art device.  At best, paragraph [0018] in the original disclosure merely recites that the rake bracket assembly is “located centrally between the first end 104 and the second end 106.”  However, nowhere does it explain how the claimed invention would perform any differently than that of Welker as it pertains to the length of the central portion being 20% of the length of the steering column. Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the Prior art device, this limitation does not amount to a patentable difference.
Regarding claim 4, Welker discloses the limitations of claim 1, supra, but does not expressly disclose the first end and the second end of the steering column both pivot substantially equal distances as the steering column is tilted about the pivot axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Welker such that the first end and the second end of the steering column both pivot substantially equal distances as the steering column is tilted about the pivot axis as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the rotor of the claimed invention performs any differently than that of the prior art device.  At best, paragraph [0018] in the original disclosure merely recites that “vertical movement of the first end 104 may be equal or substantially equal (within 20%) but opposite to the movement of the second end 106” (emphasis).  However, nowhere does it explain how the claimed invention would perform any differently than that of Welker as it pertains to how equal the distances of the first and second ends are. Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the Prior art device, this limitation does not amount to a patentable difference.  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, Welker teaches that the location of the pivot axis, and therefore the distance traveled by the first and second ends during pivoting, is adjustable (¶ [0037]).  In particular, increasing or decreasing the distance d1 between the pivot axis 164 and portion 170 would affect the reaction torque of the connection at 170; and thereby, as a corollary, the adjustment of that distance d1 would also adjust the distances travelled by the first and second ends during pivoting.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first end and the second end of the steering column both pivot substantially equal distances as the steering column is tilted about the pivot axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Regarding claims 5-7,  Welker teaches the limitations of claim 1, above, and further teaches that the steering column extends along a length between the first end and the second end (depicted in FIG. 3A) and the pivot axis is spaced from the hand wheel location (FIG. 3A-3B depict the pivot axis 164 as being disposed at a distance away from the steering wheel 42).  However, Welker does not expressly disclose that the pivot is spaced away from the hand wheel location by no less than 60% of the length; by no less than 40% of the length; and by no less than 20% of the length.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Welker such that the pivot is spaced away from the hand wheel location by no less than 60% of the length; by no less than 40% of the length; and by no less than 20% of the length as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A). At best, paragraph [0025] in the original disclosure suggests that spacing the pivot axis with 20% length segments (of the column) left on either side may be required based on packaging factors.  However, nowhere does it explain how the claimed invention would perform any differently than that of Welker as it pertains to the spacing of the pivot axis from the hand wheel location.  Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the Prior art device, this limitation does not amount to a patentable difference.  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, Welker teaches that the location of the pivot axis, and therefore the distance of the pivot axis from the steering wheel location, is adjustable (¶ [0037]).  In particular, increasing or decreasing the distance d1 between the pivot axis 164 and portion 170 would affect the reaction torque of the connection at 170; and thereby, as a corollary, the adjustment of that distance d1 would also adjust the distance of the pivot axis from the steering wheel location.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pivot is spaced away from the hand wheel location by no less than 60% of the length; by no less than 40% of the length; and by no less than 20% of the length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Welker as modified above further teaches the following:
Regarding claim 8:
The steering column assembly of claim 5, further including a vehicular component (50) adjacently above or adjacently below the rake bracket assembly (FIG. 3A depicts the component 50 as disposed adjacently above the bracket assembly 60, 120).
Regarding claim 9, Welker discloses the limitations of claim 8, above, and further including that the vehicle component includes a vehicle instrument panel (¶ [0021]).  However, Welker does not expressly disclose that the instrument panel includes instrument electronics.
In certain circumstances where appropriate, an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection.  See MPEP § 2144.03. Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). Here, the Examiner takes official notice that a vehicle instrument panel including instrument electronics is instantly and unquestionably well-known and common knowledge in the art.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Welker’s vehicle instrument panel to include instrument electronics as such combination of elements are instantly and unquestionably well-known and common knowledge in the art.  
Regarding claim 10:
The steering column assembly of claim 1, wherein the rotation output includes a lower cardan joint (506; FIG. 9A; ¶ [0064], “Cardan joints or U-joints 506 are secured”).
Regarding claim 11:
The steering column assembly of claim 1, wherein the steering column assembly does not comprise an I-shaft (FIG. 1 depicts an embodiment devoid of an I-shaft)
Regarding claim 12:
A steering column assembly, comprising: 
a steering column (40, 500; FIG. 9A) extending along a longitudinal axis (46; FIG. 9A) between a first end and a second end (right and left-most terminal ends of the column as seen in FIG. 9A) and having a hand wheel (42) location on the first end (at the right-most end in FIG. 3A) and a cardan joint (506) on the second end (at 506 in FIG. 9A); 
the steering column including an upper jacket (504) and a lower jacket (502), wherein the upper jacket and lower jacket are telescopically connected and moveable along the longitudinal axis (¶ [0064], “The first and second members 502, 504 of the telescoping device 500 may be mounted together to permit relative axial movement between the first and second members”); and 
a rake bracket assembly (60, 120) spaced apart from the rotation output and towards the hand wheel location (FIG. 9A depicts space between the left-most end i.e. output end of the steering shaft 45 and the bracket assembly 60, 120), wherein the rake bracket assembly defines a pivot axis (160; FIG. 3A-3B) from which the steering column can tilt (FIG. 9A-9B depict a tilting motion of a portion of the steering column 40 about pivot 164; see ¶ [0030]), wherein the first end and the second end of the steering column both pivot as the steering column is adjusted about the pivot axis (FIG. 3A-3B depicts both ends being displaced from the longitudinal axis 46 upon tilting about pivot axis 164).
Regarding claim 13:
The steering column assembly of claim 12, wherein the rake bracket assembly is connected to one of the upper jacket and the lower jacket (the rake assembly is connected to the upper jacket 502 via joint 506).
Regarding claim 14:
The steering column assembly of claim 13, wherein the rake bracket assembly is connected to the upper jacket and the upper jacket is located closer to the hand wheel location than the lower jacket (the rake assembly is connected to the upper jacket 502 via joint 506, the upper jacket 502 being closer to the steering wheel 42 than lower jacket 504).
Regarding claim 15:
The steering column assembly of claim 12, wherein the steering column configured for a steer-by-wire application (see Menjak above).
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read et al. (U.S. P.G. Publication No. 2013/0233117 A1; “Read”) in view of Menjak.
Read discloses
Regarding claim 16:
A steering column assembly, comprising: 
a steering column (FIG. 1a depicts the steering column attached to a  steering wheel 20), the steering column extending between a first end and a second end (terminal right and left ends of the steering column shown in FIG. 1a) and having a hand wheel (20; FIG. 20) location on the first end and a rotation output (14) on the second end; 
a rake bracket assembly (6, 13; FIG. 1a, 2a) spaced apart from the rotation output and towards the hand wheel location ((FIG. 1a depicts longitudinal spacing between the output 14 and the bracket assembly 6, 13 in a direction towards the steering wheel), wherein the rake bracket assembly defines a pivot axis (22) from which the steering column can tilt (¶ [0046]), wherein the first end and the second end of the steering column both pivot as the steering column is adjusted about the pivot axis (both ends 14 and steering wheel 20 can tilt by virtue of the pivot axis 22 being located longitudinally therebetween); 
and a rake adjustment actuator (17) including a motor (17) for tilting and retaining the steering column about the pivot axis (¶ [0046], “the tilt adjustment is motorized by a tilt motor and gearing subassembly, generally indicated at 17, in driving engagement with a tilt nut and gear subassembly 4 mounted on the top bracket 6.”).
However, Read does not expressly disclose that the steering column is configured for a steer-by-wire application.
Menjak teaches a steering column (¶ [0002], “steering column”) configured for a steer-by-wire application (¶ [0003], “steer-by-wire”) as a common steering system for a vehicle (¶ [0003], “These mechanical steering systems are being replaced and/or supplemented by electrically driven steering systems, commonly referred to as "steer-by-wire" systems.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Read such that the steering column is configured for a steer-by-wire application, as taught by Menjak, as it is a common steering system for a vehicle.
Read as modified above further teaches the following:
Regarding claim 17:
The steering column assembly of claim 16, wherein the rake bracket assembly includes a mounting bracket (6) for static connection to a part of the vehicle (¶[0046]) and a rake bracket (13) pivotally connected to the mounting bracket and statically connected to the steering column (¶ [0046]).
Regarding claim 18:
The steering column assembly of claim 17, wherein the rake adjustment actuator is connected between the mounting bracket and the rake bracket (FIG. 2a depicts the actuator 17 as disposed between brackets 6 and 13; see ¶ [0046]).
Regarding claim 19, although Read discloses that the steering column extends along a length between the first end and the second end (longitudinal length of the column as seen in FIG. 1a) and the pivot axis is spaced from the hand wheel location  (FIG. 1a depicts the pivot 22 spaced rearwardly from the hand wheel 20), it does not expressly disclose that the pivot axis is spaced from the handwheel location by no less than 60% of the length.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Read such that the pivot is spaced away from the hand wheel location by no less than 60% of the length as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A). At best, paragraph [0025] in the original disclosure suggests that spacing the pivot axis with 20% length segments (of the column) left on either side may be required based on packaging factors.  However, nowhere does it explain how the claimed invention would perform any differently than that of Read as it pertains to the spacing of the pivot axis from the hand wheel location.  Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the Prior art device, this limitation does not amount to a patentable difference.  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, Read teaches that the the distance of the pivot axis from the steering wheel location is adjustable due to telescopic adjustment of the handle wheel 20 (¶ [0029]; see FIG. 1a “Telescopic Adjustment”). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pivot is spaced away from the hand wheel location by no less than 60% of the length since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read in view of Menjak, as applied to claim 16, and further in view of Welker.
Regarding claim 20, Read as modified above teaches the limitations of claim 16, above, but does not expressly disclose that the rotation output includes a lower cardan joint.
Welker teaches a rotation output (506; FIG. 9A) including a lower cardan joint (¶ [0064], “Cardan joints”) for the purpose of facilitating the ability to transmit rotational movement after tilting of the steering column (¶ [0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Read such that the rotation output includes a lower cardan joint, as taught by Welker, for the purpose of facilitating the ability to transmit rotational movement after tilting of the steering column.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656